         Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 JEFFREY SCHRAM,                                    Civil Action No.
    Plaintiff,

 v.

 PMC INSURANCE AGENCY, INC., a
 Massachusetts Corporation, DAVID M.
 MALLOY, individually, and ANDREW
 SHAW, individually,
   Defendants,


             COMPLAINT AND REQUEST FOR TRIAL BY JURY
                               PREFATORY ALLEGATIONS

1. Plaintiff Jeffrey Schram (“Dr. Schram”) is an individual residing in Brentwood, California.

2. Defendant PMC Insurance Agency, Inc. (“PMC Insurance Agency”) is a Massachusetts
   corporation with its principal place of business located at 209 Burlington Road, Suite 109,
   Bedford, Massachusetts 01730.

3. Defendant David M. Malloy (“Mr. Malloy”) is an individual residing in the Commonwealth
   of Massachusetts.

4. Defendant Andrew Shaw (“Mr. Shaw”) is an individual residing in the Commonwealth of
   Massachusetts.

5. PMC Insurance Agency, Mr. Malloy, and Mr. Shaw are collectively referred to hereinafter as
   “Defendants”.

6. PMC Insurance Agency, Mr. Malloy, and Mr. Shaw aided and assisted one another to
   perpetuate the wrongdoings asserted herein, and thus they are liable to their wrongdoings
   asserted herein.

                                JURISDICTION AND VENUE

7. This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C. Section 1332
   and diversity of citizenship as the amount in controversy exceeds the sum or value specified in
   this Federal statute.




                                                1
         Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 2 of 11



8. Venue is proper in this District of Massachusetts pursuant to 28 U.S.C. Section 1391(b)(1) and
   (2), since the defendants are residents of this District, and a substantial part of the events or
   omissions giving rise to the claim occurred in this District of Massachusetts.

                                        BACKGROUND

9. On or about September 28, 2010, Dr. Schram, PMC Insurance Agency, Mr. Malloy, Mr. Shaw
   and Gregory Malloy formed a Massachusetts limited liability company known as PMC
   PAYGO LLC (“PMC PAYGO” and/or the “LLC”).

10. The managers of the LLC are Gregory Malloy, Mr. Shaw, Mr. Malloy and Dr. Schram.

11. On July 22, 2010, the parties entered into an operating agreement whereby the members of the
    LLC were PMC Insurance Agency and Dr. Schram.

12. PMC Insurance Agency at all relevant times held fifty-one (51%) percent of the membership
    interests in the LLC and Dr. Schram at all relevant times held the remaining forty-nine (49%)
    percent of the membership interests in the LLC.

13. PMC Insurance Agency is in the business of selling insurance as a wholesaler to agents,
    particularly in complex insurance markets involving workers’ compensation and staffing
    companies.

14. Leading up to September of 2010, in order to expand and solidify its foothold in these lucrative
    insurance markets, PMC Insurance Agency was looking to acquire a PayGo system to enhance
    its existing stable of insurance products.

15. A PayGo system tracks a company’s workforce through its payroll, which in turn enables both
    the insured and the carrier to manage premium payments in order to avoid end of policy term
    audits and the surprises associated with such audits.

16. PayGo is a service offered to the insured, and it is the insured whom decides whether or not to
    purchase the service.

17. Dr. Schram is in the business of creating software solutions. Dr. Schram’s past experience
    entails:

       o President of TendToBusiness, LLC
          Develop a PayGo system for carriers and MGAs

       o President of E-Probate, LLC
          Developed a system that ran 15 Surrogate courts in New Jersey
          Developed web system to permit lawyers to remotely submit probate cases.

       o President of Facstore, Inc.



                                                 2
         Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 3 of 11



              Develop a police department system that was used in 23 cities and towns in New
               Jersey;
              Consultant to Lucent Technologies;
              Developed a program that helped to create a NDA for a pharmaceutical company;
              Developed a program that permitted the Computer Gaming board to rate each
               game;
              Developed a system that ran the financial aspects of a municipality;
              Developed a system for real property revaluation, which has been used in more than
               200 municipalities in New Jersey and New York;
              Designed, wrote and implemented the first computer system to successfully test the
               300,000 New York city high school students;

       o Tenured Associate Professor of Mechanical Engineering at New Jersey Institute of
         Technology.

18. From 2006 to 2009 Dr. Schram developed a PayGo software solution that he was marketing to
    AIG. The person that Dr. Schram interacted with at AIG was Mr. Shaw.

19. In 2009 Mr. Shaw asked to meet with Dr. Schram and told him that he was joining PMC
    Insurance Agency and he asked if Dr. Schram was interested in running a pilot operation using
    his software at PMC Insurance Agency. Dr Schram agreed.

20. By all accounts the PayGo pilot project developed and headed up by Dr. Schram was a
    resounding success.

21. As a result of this success, PMC Insurance Agency, and its principals, Mr. Malloy, Gregory
    Malloy and Mr. Shaw partnered with Dr. Schram to acquire control of Dr. Schram’s PayGo
    product. PMC Insurance Agency desired to use Dr. Schram’s PayGo product as an adjunct
    service to its core insurance offerings to expand its footprint within various insurance markets.

22. This partnership was solidified and memorialized by the formation of PMC PAYGO and the
    entering of the PMC PAYGO operating agreement.

23. As memorialized in the operating agreement, Dr. Schram would contribute his highly valuable
    PayGo software solution as developed by his then company TendtoBusiness, Inc., provide
    technical support, be responsible for the weekly processing and oversee the maintenance of the
    software.

24. PMC PAYGO and ultimately PMC Insurance Agency, in turn, received the exclusive right to
    use Dr. Schram’s software by way of the parties’ partnership with Dr. Schram in PMC
    PAYGO.

25. As part of this partnership and in lieu of paying for their fifty-one (51%) percent of the
    software, PMC Insurance Agency agreed to PMC PAYGO’s expenses.




                                                 3
         Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 4 of 11




26. PMC PAYGO two revenue streams are:

       o Seven-tenths (0.7%) percent of the policy premium for any policy processed by PMC
         PAYGO paid by PMC Insurance Agency; and

       o A fee of approximately Twenty ($20) Dollars per month per policy paid by the insured.

27. Since PMC PAYGO reduces the “audit surprise”, PMC Insurance Agency was able to increase
    its sales and capture a significant portion of the staffing company workers compensation
    market place. This has become a lucrative class of business. For instance, in 2018, the policies
    processed by PMC PAYGO produced approximately Two Million, Five Hundred Thousand
    ($2,500,000) Dollars in commissions for PMC Insurance Agency. Their expenses were One
    Hundred Seventy Thousand ($170,000) Dollars. PMC PAYGO produced One Hundred
    Twenty Thousand ($120,000) Dollars in fees and approximately Two Hundred Fifty Thousand
    ($250,000) Dollars in commissions.

28. Critical to the success of the partnership was that PMC Insurance Agency was to market and
    sell PMC PAYGO’s software to its client base.

29. PMC Insurance Agency was also to expand its reach into payroll companies, for which Dr.
    Schram enhanced the PMC PAYGO software to serve.

30. Section 6.7.1 of the LLC’s operating agreement is clear that PMC Insurance Agency was not
    to affiliate itself with or provide the use of any other PayGo product other than the PMC
    PAYGO software solution without the participation of PMC PAYGO:

       Commencing upon the date of the execution of this Agreement and until PMC
       PayGo, LLC no longer operated the businesses compromising the Subject Assets
       acquired from TendtoBusiness, Inc., PMC shall not directly or indirectly, or as a
       partner, shareholder, employee, manager or otherwise, own, manage, operate,
       control, be employed by, participate in, or otherwise be connected with any other
       insurance PayGo activity without participation of PMC PayGo, LLC.

31. The operating agreement further guaranteed Dr. Schram a salary of Sixty Thousand ($60,000)
    Dollars for managing the PMC PAYGO business.

32. A fee of seven-tenths (0.7%) percent of the commissions on the premiums of the policies
    placed by PMC Insurance Agency using PMC PAYGO was to be paid to PMC PAYGO.

33. Section 6.3 of the operating agreement reiterates and reaffirms PMC Insurance Agency’s
    binding obligation not to compete with the PMC PAYGO and its software solution, which
    includes offering other PayGo systems to its customers.

34. In the Spring of 2017, Defendants had discussions with Dr. Schram regarding Dr. Schram’s
    retirement and a succession plan. Dr. Schram said he would rewrite the PayGo software, move

                                                 4
           Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 5 of 11



   it to the Microsoft Cloud, and automate the process thus eliminating the need for a technical
   person to produce the weekly reports. This update would allow others to operate the system
   absent Dr. Schram’s involvement.

35. The parties further agreed that upon Dr. Schram providing new software, he would step away
    from the day to day operations of the LLC and continue receiving his distribution from PMC
    PAYGO’s revenues, revenues that were increasing at a rate of fifteen (15%) percent per year.

36. Dr. Schram memorialized the May 17th discussions in writing and confirmed the
    understandings and agreements arising during these discussions (“Succession Agreement”).
    Defendants never disavowed or disagreed with the content of the Succession Agreement.

37. In the Fall of 2019, Dr. Schram completed automating the solution and PMC PAYGO took
    possession and control of the automated solution. At this point the entire back office system
    was running on the Microsoft Cloud, able to be used by a non-technical person. All in
    accordance with the Succession Agreement.

38. A few weeks or so after delivering the automated PayGo system, Mr. Malloy and Mr. Shaw
    engaged Dr. Schram in two telephone conversations, which occurred on November 21 and 22
    of 2019.

39. During the November 22nd telephone conference involving Dr. Schram, Mr. Shaw and Mr.
    Malloy, Mr. Shaw stated that they were diverting PayGo business to AmTrust and intended to
    unilaterally shutdown PMC PAYGO.

40. On November 24, 2019, Dr. Schram sent Mr. Shaw and Mr. Malloy an e-mail confirming the
    parties’ telephone discussions. In pertinent part, Dr. Schram confirmed:

           I was shocked during the telephone calls on Nov. 21, 2019 and Nov. 22, 2019
            with David Malloy and Andy Shaw when I first heard that PMC Insurance sales
            force has been participating in offering AmTrust PayGo contracts rather than
            offering PMC PayGo contracts.
           This action is in opposition to our operating agreement, see below.
           Andy then had the nerve to tell me that because PMC PayGo is not growing, he
            is trying to decide if its ROI is high to permit PMC PayGo to continue.
           PMC is not growing because PMC Insurance, without my knowledge, is
            participating in offering PayGo contracts to other PayGo providers.
           This is especially troubling because several years ago I informed you that I was
            contacted by other MGAs to use the PMC PayGo platform. PMC Insurance
            refused to allow it and said that PMC PayGo was exclusive to PMC Insurance.
           However, in regards to using AmTrust’s PayO, you never informed me that
            PMC insurance was participating in selling another PayGo system in violation
            of our agreement.
           Why would you do this?
           It is now clear that instead of working to make PMC PayGo successful, you
            were trying to starve it.

                                                 5
           Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 6 of 11



           This was done so you could claim that its ROI is not sufficient to keep it alive,
            just when it was time for me to retire and continue to share in PMC PayGo
            profits. You wanted to close PMC PayGo to avoid paying me my share of its
            profits.
           Despite your efforts, PMC PayGo is still profitable and that is why you are
            using the insufficient ROI to kill it.
           It should be noted that 2020 ROI is going to be greatly increased due to the
            $100,000 cost reduction.
           Two years ago, PMC PayGo developed a payroll interface. As part of your
            scheme to starve PMC PayGo, you did not want to expand our PMC PayGo
            business. That is why you have not returned my phone call for or met with
            Checkwriters, a payroll company, who has been successfully sending electronic
            files to us and waited to expand our payroll company relationship. For over a
            year I have not heard back from Bob Barton, who was supposed to produce
            marketing materials for our new payroll company interface.

41. Defendants never disputed Dr. Schram’s written confirmation of the November 21st and 22nd
    conversations.

42. The use of competitive systems was in direct violation of sections 6.7.1, 6.2.2 and 6.3 of the
    parties’ operating agreement.

43. From 2010 to 2018 PMC PAYGO had a growth rate of fifteen (15%) percent per year. This
    growth was despite the fact that PMC Insurance Agency was not promoting or marketing PMC
    PAYGO to payroll companies, which had and continued to express a strong interest in using
    the software solution.

44. As a result of Defendants diversion of PayGo opportunities, the revenues of PMC PAYGO
    dramatically dropped. As of January, 2020, per records provided by Defendants, revenues had
    dropped by twenty-five (25%) percent compared to last year.

45. It is apparent that Defendants have reached the conclusion that they no longer wish to share
    the current or future revenues of PMC PAYGO with Dr. Schram and they desire to push Dr.
    Schram out of the LLC, denying Dr. Schram the fruits of his labor, by driving PMC PAYGO
    into the ground.

46. On December 23, 2020 counsel for Dr. Schram sent a letter on Dr. Schram’s behalf requesting
    an accounting of the diverted PayGo opportunities. No accounting had been offered or
    forthcoming.




                                                 6
         Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 7 of 11



                                    CAUSES OF ACTION

                                        COUNT ONE
                                   Breach of Fiduciary Duty
                                   (Against All Defendants)

47. Plaintiff repeats and re-alleges each and every allegation as though each were separately and
    specifically set forth herein.

48. Defendants owe Dr. Schram a fiduciary duty as a result of their positions as members and
    managers of PMC PAYGO.

49. Defendants and Dr. Schram were and are members in PMC PAYGO.

50. Dr. Schram holds a minority membership interest in PMC PAYGO.

51. PMC Insurance Agency owns a fifty-one (51%) percent interest in PMC PAYGO.

52. Gregory Malloy, Mr. Malloy and Mr. Shaw are managers of PMC Insurance Agency.

53. Defendants wrongfully diverted PayGo business applicants to other entities such as AmTrust.

54. Defendants wrongfully interfered with the efforts of the salespersons of PMC Insurance
    Agency to sell and market PMC PAYGO products.

55. Defendants wrongfully convinced Dr. Schram to create and write new software for PMC
    PAYGO so that it would be fully automated for the next fifteen (15) years with the intent and
    purpose of pushing Dr. Schram out of the PMC PAYGO.

56. Defendants had a duty to act with the utmost good faith and loyalty towards Dr. Schram and
    failed to do so.

57. Defendants breached their fiduciary duties by:

       a. Selling the PayGo product of other companies in lieu of the PMC PAYGO product.

       b. Discouraging and blocking PMC Insurance Agency salespersons from selling PMC
          PAYGO products.

       c. Misrepresenting to Dr. Schram that if he automated the PMC PAYGO system, the
          PayGo product would be sold and marketed by PMC Insurance Agency and he would
          continue to receive a distribution from the sales for the remainder of his life as part of
          the Succession Plan.

       d. Artificially and deceptively reducing the revenues of PMC PAYGO to deny Dr. Schram
          his distributions and to try to force a closure of PMC PAYGO.

                                                7
         Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 8 of 11




       e. Taking action and seeking to force a closure of PMC PAYGO so they would not have
          to pay Dr. Schram his share of the distributions.

       f. Defendants have failed to pursue the sale of PMC PAYGO products to payroll
          companies in an effort to reduce revenues for the purposes of driving Dr. Schram out
          of PMC PAYGO and dissolve the company in order to take sole control of the PayGo
          product.

58. Each defendant knowingly participated in and/or knowingly aided and abetted in the breach of
    the fiduciary duty by the other defendant.

59. As a result of Defendants’ actions, plaintiff has been damaged in an amount to be determined
    at trial.

                                       COUNT TWO
                               Breach of Operating Agreement
                              (Against PMC Insurance Agency)

60. Plaintiff repeats and re-alleges each and every allegation as though each were separately and
    specifically set forth herein.

61. Defendant breached Sections 6.3 and 6.7.1, as well as other provisions of the operating
    agreement.

62. Section 6.7.1 of the operating agreement is clear that PMC Insurance Agency was not to
    affiliate itself with or provide the use of any other PayGo product other than the PMC PAYGO
    software solution:

       Commencing upon the date of the execution of this Agreement and until PMC
       PayGo, LLC no longer operated the businesses compromising the Subject Assets
       acquired from TendtoBusiness, Inc., PMC shall not directly or indirectly, or as a
       partner, shareholder, employee, manager or otherwise, own, manager, operate,
       control, be employed by, participate in, or otherwise be connected with any other
       insurance PayGo activity without participation of PMC PayGo, LLC.

63. In a blatant disregard of the terms of the operating agreement, Defendants have been selling
    and marketing PayGo products of other entities.

64. In a blatant disregard of the provisions of the operating agreement, Defendants have been
    failing and refusing to sell or market the PMC PAYGO product.

65. Section 11.7 of the operating agreement provides that Dr. Schram can recover his attorneys’
    fees upon bringing and prevailing an action to enforce the agreement.




                                               8
         Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 9 of 11



66. With regards to their wrongful actions, each of the Defendants was aiding and abetting the
    other and is thus liable for the wrongdoings alleged herein.

67. As a result of Defendant’s actions, plaintiff has been damaged in an amount to be determined
    at trial.

                                      COUNT THREE
                  Violation of the Covenant of Good Faith and Fair Dealing
                              (Against PMC Insurance Agency)

68. Plaintiff repeats and re-alleges each and every allegation as though each were separately and
    specifically set forth herein.

69. The purpose of the operating agreement was for PMC Insurance Agency to exclusively
    promote and sell the PMC PAYGO product to generate distributions for the members of PMC
    PAYGO.

70. PMC Insurance Agency defeated the purpose of the parties’ agreement by offering and
    promoting PayGo products offered by other entities other than PMC PAYGO.

71. PMC Insurance Agency prevented Dr. Schram from receiving and enjoying the fruits of the
    parties’ agreement by failing and refusing to offer the PMC PAYGO product to its customers
    as contemplated by the parties’ agreement.

72. Dr. Schram will prove his damages at the time of trial.

                                        COUNT FOUR
                                             Fraud
                                    (Against All Defendants)

73. Plaintiff repeats and re-alleges each and every allegation as though each were separately and
    specifically set forth herein.

74. The various misstatements and omissions of Defendants, as described more fully above,
    constitute intentional misrepresentations and fraud.

75. Defendants intended Dr. Schram to rely on those misleading omissions and misstatements.

76. Dr. Schram reasonably relied on the misstatements and omissions of Defendants to his
    detriment.

77. As a result of Defendants’ actions, plaintiff has been damaged in an amount to be determined
    at trial.




                                                9
        Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 10 of 11



                                         COUNT FIVE
                                  Negligent Misrepresentation
                                   (Against All Defendants)

78. Plaintiff repeats and re-alleges each and every allegation as though each were separately and
    specifically set forth herein.

79. The various misstatements and omissions of Defendants, as described more fully above,
    constitute intentional and/or negligent misrepresentations.

80. Dr. Schram reasonably relied on the misstatements and omissions of Defendants to his
    detriment.

81. As a result of Defendants’ actions, plaintiff has been damaged in an amount to be determined
    at trial.

                                         COUNT SIX
                                      Constructive Trust
                               (Against PMC Insurance Agency)

82. Plaintiff repeats and re-alleges each and every allegation as though each were separately and
    specifically set forth herein.

83. Defendant seeks to obtain Dr. Schram’s interests by means of the breach of its fiduciary duties
    and by the other wrongful conduct alleged above.

84. Defendant seeks to bar Dr. Schram from receiving distributions from his equity interest by
    selling PayGo products of entities other than PMC PAYGO.

85. Defendant has wrongfully sought to bar Dr. Schram from receiving distributions from PMC
    PAYGO by refusing to sell or market the PayGo software.

86. Dr. Schram is entitled to a constructive trust over his purported share of PayGo sales
    wrongfully diverted to other entities.

                                       COUNT SEVEN
                                       Injunctive Relief
                                    (Against All Defendants)

87. Plaintiff repeats and re-alleges each and every allegation as though each were separately and
    specifically set forth herein.

88. Defendants have engaged in conduct to wrongfully divert and misappropriate the LLC’s
    business opportunities.




                                                10
        Case 1:20-cv-10307-GAO Document 1 Filed 02/14/20 Page 11 of 11



89. Defendants have failed and refused to cease engaging in the wrongful diversion and
    misappropriation of the LLC business opportunities.

90. Dr. Schram seeks injunctive relief preventing the further wrongful diversion and
    misappropriation of the LLC business opportunities.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court grant the following relief:

       a. Judgment against Defendants;

       b. Damages, including compensatory, liquidated, and trebled damages to Plaintiff, as
          authorized and mandated by applicable law, in an amount to be proven at trial;

       c. Pre-judgment and post-judgment interest;

       d. Attorneys’ fees and costs;

       e. Appropriate injunctive, declaratory and other equitable relief; and

       f. Grant such other and further relief as this Court deems just and proper against
          defendants and reach and apply defendants.

                              REQUEST FOR TRIAL BY JURY

       Plaintiff hereby requests that this action to be tried by jury.


DATED: February 14, 2020                               PLAINTIFFS,
                                                       By their attorney,


                                                       /s/ Timothy K. Cutler
                                                       Timothy K. Cutler (BBO#636124)
                                                       CUTLER & WILENSKY LLP
                                                       460 Totten Pond Road, Suite 410
                                                       Waltham, Massachusetts 02451
                                                       (617) 232-7500 Telephone
                                                       (617) 232-7560 Facsimile
                                                       tim@cutlerlegal.com




                                                 11
